Name: Council Regulation (EEC) No 3721/85 of 20 December 1985 fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1986 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 361 / 5 COUNCIL REGULATION (EEC) No 3721 / 85 of 20 December 1985 fixing , for certain fish stocks and groups of fish stocks , total allowable catches for 1986 and certain conditions under which they may be fished Whereas , in conformity with the procedure provided for in Article 2 of the fisheries agreement between the European Economic Community and the Kingdom of Norway ( 2 ), Article 2 of the fisheries agreement between the European Economic Community and the Kingdom of Sweden ( 3 ), and Article 2 of the fisheries agreement between the European Economic Community and the government of Denmark and the local government of the Faroe Islands ( 4 ), the parties have consulted on their reciprocal fishing rights for 1986 ; Whereas these bilateral consultations have been successfully concluded and whereas , as a result , it is possible to fix the TACs , the Community shares and the quotas for certain joint and autonomous stocks , of which part is allocated to Norway , Sweden or the Faroe Islands ; Whereas trilateral consultations with Norway and Sweden concerning reciprocal fishing rights in the Skagerrak and the Kattegat have been concluded and whereas it is therefore possible to fix definitively the TACs and the Community shares available for the stocks in these areas ; Whereas , in the case of certain stocks fished mainly for reduction to meal and oil , it does not appear necessary to make quota allocations ; Whereas , taking account of the latest scientific advice , it is no longer necessary to establish separate TACs and quotas for the herring stocks in the Irish Sea ; Whereas the provisional TACs for 1986 , and the conditions under which they may be taken , are to come into effect as from 1 January 1986 ; whereas the very short period of time now remaining before they come into effect means that an initial period of application , limited in time , will have to be provided for in order to enable the Council to confirm , before the end of that period , the decisions taken , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 170 / 83 of 25 January 1983 , establishing a Community system for the conservation and management of fishery resources (*), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas , under the terms of Article 3 of Regulation (EEC) No 170 / 83 , it is incumbent upon the Council to formulate , in the light of the available scientific advice and , in particular , of the report prepared by the Scientific and Technical Committee for Fisheries , the conservation measures necessary to achieve the aims set out in Article 1 of the same Regulation ; Whereas under the terms of Article 3 of Regulation (EEC) No 170 / 83 , it is incumbent upon the Council to establish the total allowable catches by stock or group of stocks , the share available for the Community and also the specific conditions under which the catches must be made ; whereas , under the terms of Article 4 of the same Regulation , the share available for the Community is allocated between the Member States ; Whereas , in order to ensure the protection of fishing grounds and fish stocks and the balanced exploitation of the resources of the sea , in the interests of both fishermen and consumers , there should be fixed , each year for the different species of which the catches must be restricted , a total allowable catch (TAC ) per stock or group of stocks and the share of these catches available to the Community taking into account its commitments to third countries ; Whereas , in order to ensure effective management of these TACs , the specific conditions under which fishing operations occur should be established ; Whereas , in order to ensure effective management , the TACs available for the Community in 1986 should be distributed among the Member States in a manner which assures relative stability of fishing activities ; HAS ADOPTED THIS REGULATION: Article 1 This Regulation fixes for 1986 , for certain fish stocks and groups of fish stocks , total allowable catches (TACs ) per stock or group of stocks , the share of these catches ( 2 ) OJ No L 226 , 29 . 8 . 1980 , p. 48 . ( 3 ) OJ No L 226 , 29 . 8 . 1980 , p. 2 . ( 4 ) OJ No L 226 , 29 . 8 . 1980 , p. 12 .H OJ No L 24 , 27 . 1 . 1983 , p. 1 . No L 361 / 6 Official Journal of the European Communities 31 . 12 . 85 available to the Community , the allocation of that share among Member States and the specific conditions under which these stocks may be fished ( 3 ). For the purposes of this Regulation , the Skagerrak is bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast . For the purposes of this Regulation , the Kattegat is bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from Hasenore to Gnibens Spids , from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen . Article 2 TACs for stocks or groups of stocks to which Community rules apply and the share of these catches available to the Community are hereby fixed for 1986 in Annex I. ( ii ) the share of the TAC available to the Community (Community share ) has not been allocated by quota among Member States and the Community share has not been exhausted , or ( iii ) for all species other than herring and mackerel , they are mixed with other species and have been taken in accordance with Articles 8 and 9 of Regulation (EEC) No 171 / 83 ( 2 ), as last amended by Regulation (EEC) No 3625 / 84 ( 3 ) and are not sorted either on board or on landing, or ( iv) for herring, they are within the limits of paragraph 2 , or ( v ) for mackerel , they are mixed with horse-mackerel or pilchard and the mackerel does not exceed 1 0 % of the total weight of mackerel , horse-mackerel and pilchard on board and the catches are not sorted , or (vi ) they are caught during the course- of scientific investigations carried out under the provisions of Regulation (EEC) No 171 / 83 . All landings shall count against the quota , or , if the Community share has not been allocated between Member States by quotas , against the Community share , except for catches made under the provisions of ( iii ), ( iv ), ( v ) and ( vi ). 2 . In areas other than the Skagerrak , the Kattegat and the Baltic Sea ( ICES divisions III b , c , d ) it shall be prohibited to retain on board catches of herring mixed with other species unless such catches are not sorted and unless the herring , if mixed with sprat only , does not exceed 10% by weight of the total weight of herring and sprat combined . In areas other than the Baltic Sea , it shall be prohibited to retain on board catches of herring mixed with other species unless such catches are not sorted and unless the herring , if mixed with other species whether or not including sprat , does not exceed 5 % by weight of the total weight of the herring and other species combined . 3 . The determination of the percentage of by-catches and their disposal shall be made in accordance with Article 10 of Regulation (EEC ) No 171 / 83 . Article 3 The allocation among the Member States of the share available to the Community of the TACs mentioned in Article 2 is fixed in Annex II . Article 4 As regards the herring stock of the North Sea and of the eastern English Channel , transfers of up to 25% of the quotas may be effected from ICES divisions IV c and VII d to ICES division IV b . However , such transfers must be notified in advance to the Commission . Article 5 1 . It shall be prohibited to retain on board or to land catches from stocks for which TACs or quotas are fixed unless : ( i ) the catches have been taken by vessels of a Member State having a quota and that quota is not exhausted , or Article 6 1 . Fishing for herring shall be prohibited from 1 July to 31 October 1986 within the area bounded by the following coordinates : *) The definition of the ICES areas referred to in this Regulation is given in a Commission communication (OJ No C 140 , 3 . 6 . 1982 , p. 3 ). ( 2 ) OJ No L 24 , 27 . 1 . 1983 , p. 14 . ( 3 ) OJ No L 335 , 22 . 12 . 1984 , p. 3 . 31 . 12 . 85 Official Journal of the European Communities No L 361 / 7 6 . The areas described in paragraphs 3 and 4 may be altered in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 170 / 83 . Article 7 1 . Fishing for sprat with trawls of a minimum mesh size of less than 32 mm shall be prohibited :  for all vessels of overall length of 25 m or above ;  in the Skagerrak , from 1 January to 30 September ;  in the Kattegat , from 1 January to 31 December ;  for all vessels of overall length less than 25 m fishing in either the Skagerrak or the Kattegat :  from 1 January to 10 August . 2 . Fishing for sprat shall be prohibited : ( a ) from 1 July to 31 October 1986 within the area bounded by the following coordinates :  the west coast of Denmark at 55 °30 ' N ,  latitude 55 °30 ' N , longitude 7 °00 ' E ,  latitude 57 °00 ' N , longitude 7 °00 ' E ,  the west coast of Denmark at 57 °00 ' N ; ( b ) in ICES statistical rectangle 39E8 form 1 January to 31 March 1986 and from 1 October to 31 December 1986 . For the purposes of this Regulation this ICES rectangle is bounded by a line running due east from the east coast of England along latitude 55 °00 ' N to longitude 1 °00 ' W , due north to latitude 55 °30 ' N and due west to the English coast ; ( c ) in the inner waters of the Moray Firth west of longitude 3 °30 ' W and in the inner waters of the Firth of Forth west of longitude 3 °00 ' W from 1 January to 31 March 1986 and from 1 October to 31 December 1986 .  the west coast of Denmark at 55 ° 30 ' N ,  latitude 55 °30 ' N longitude 7 °00 ' E ,  latitude 57 °00 ' N longitude 7 °00 ' E ,  the west coast of Denmark at 57 °00 ' N. 2 . Fishing for herring shall be prohibited in the zone extending from six to 12 miles off the east coast of the United Kingdom as measured from the baselines between latitudes 54 °10 ' N and 54 °45 ' N for the period 15 August to 30 September and between latitudes 55 ° 30' N and 55 °45 ' N for the period 15 August to 15 September . 3 . Fishing for herring shall be prohibited throughout the year in the Irish Sea ( ICES Division VII a ) in the maritime area between the west coasts of Scotland , England and Wales and a line drawn 12 miles from the baselines of these coasts bounded to the south by latitude 53 ° 20 ' N and to the north-west by a line drawn between the Mull of Galloway (Scotland ) and the Point of Ayre ( Isle of Man). 4 . Fishing for herring shall be prohibited from 1 September to 16 November 1986 in the parts of the Irish Sea ( ICES division VII a ) bounded by the following coordinates : (a )  the east coast of the Isle of Man , at latitude 54 °20 ' N ,  latitude 54 °20 ' N , longitude 3 °40 ' W ,  latitude 53 ° 50 ' N , longitude 3 ° 50' W ,  latitude 53 °50 ' N , longitude 4 °50 ' W ,  the south-west coast of the Isle of Man at longitude 4 °50 ' W ; (b )  the east coast of Northern Ireland at latitude 54 °15 ' N ,  latitude 54 °15 ' N , longitude 5 °15 ' W ,  latitude 53 °50 ' N , longitude 5 °50 ' W ,  the east coast of Ireland at latitude 53 °50 ' N. Fishing for herring shall be prohibited throughout 1986 in Logan Bay ( defined as being the waters east of a line drawn from the Mull of Logan , situated at latitude 54 °44 ' N and longitude 4 °59 ' W, to Laggantalluch Head , situated at latitude 54 °41 ' N and longitude 4 °58 ' W). Article 8 Trawling and purse seining for mackerel , sprat and herring shall be prohibited in the Skagerrak from Saturday midnight to Sunday midnight and in the Kattegat from Friday midnight to Sunday midnight . J - By derogation from paragraph 4 , vessels with a length not exceeding 40 feet based in ports situated on the east coast of Ireland and Northern Ireland between latitudes 53 °00 ' N and 55 °00 ' N may fish for herring in the prohibited area described in paragraph 4 ( b ). The only method of fishing authorized shall be drift netting with nets of a minimum mesh size of 54 mm . Article 9 This Regulation shall enter into force on 1 January 1986 . It shall apply until 25 January 1986 , subject to the Council's taking a decision before that date . Official Journal of the European Communities 31 . 12 . 85No L 361 / 8 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The PrÃ ©sident R. STEICHEN 31 . 12 . 85 Official Journal of the European Communities No L 361 / 9 ANNEX I TACs by stock and by area for 1986  shares available to the Community Species ICES division or NAFO zone TAC 1986 ( in tonnes ) Shares available to the Community for 1986 ( in tonnes ) III a Skagerrak III a Kattegat III b , c , d (EC zone ) II a (EC zone), IV V b (EC zone ), VI , XII , XIV VII , except VII a ; VIII (EC zone ) VII a III a , III b , c , d (EC zone ) II a (EC zone), IV V b (EC zone), VI , XII , XIV VII ; Vili (EC zone ) II a (EC zone), III a ; III b , c , d (EC zone ), IV V b (EC zone), VI , XII , XIV VII ; Vili (EC zone ) 29 000 (*) 17 000 n 127 000 170 000 25 000 16 000 (*) 15 000 11 500 (*) 230 000 34 500 6 000 H 240 000 27 800 9 000 H 22 150 (*) 135 000 16 400 18 170 20 500 (*) 14 500 (*) 5 500 (*) 180 000 1 810 (*) 5 000 200 n 6 900 1 800 (*) 800 (*) 250 (*) 600 (^) 20 000 70 (*) 1 900 60 n 3 200 1 300 1 500 600 (") 3 305 (*) 55 000 23 920 10 250 126 000 161 300 25 000 16 000 15 000 9 930 195 200 ( 1 )( a ) 34 500 6 000 120 200 27 800 9 000 19 650 101 480 ( 2 ) 16 400 18 170 20 500 13 580 4 950 177 400 1 810 5 000 200 6 900 1 800 800 250 600 20 000 70 1 900 60 3 200 1 300 1 500 600 3 305 15 000 Cod Cod Cod Cod Cod Cod Cod Haddock Haddock Haddock Haddock Saithe Saithe Saithe Whiting Whiting Whiting Whiting Whiting European plaice European plaice European plaice European plaice European plaice European plaice European plaice European plaice European plaice European plaice Common sole Common sole Common sole Common sole Common sole Common sole Common sole Common sole Common sole Common sole Mackerel III a II a (EC zone), IV V b (EC zone ), VI , XII , XIV VII a VII , except VII a III a Skagerrak III a Kattegat II a (EC zone), IV V b (EC zone ), VI , XII , XIV VII a VII b , c VII d , e VII f, g VII h , j , k VIII (EC zone ) III a , III b , c , d (EC zone) II , IV V b (EC zone), VI , XII , XIV VII a VII b , c VII d VII e VII f, g VII h , j , k VIII (EC zone ) II a (EC zone), III a , III b , c , d (EC zone), IV No L 361 / 10 Official Journal of the European Communities 31 . 12 . 85 ICES division or NAFO zone TAC 1986 ( in tonnes ) Shares available to the Community for 1986 ( in tonnes ) Species II (exc . EC zone ), V b (EC zone), VI , VII ; Vili (EC zone), XII 362 000 80 000 ( 3 ) 8 000 100 000 (*) 5 000 (*) 30 000 (*) 85 000 (*) 4 000 n 1 500C ) 2 360 r ) III a III b , c , d ( EC zone ) II a (EC zone), IV (EC zone ) VII d , e II a (EC zone), IV (EC zone ) V b (EC zone ), VI , VII , XII , XIV VIII ( EC zone ) III a ; III b , c , d ( EC zone ) II a (EC zone ), IV (EC zone ) V b (EC zone), VI , VII , XII , XIV Vili (EC zone ) 3 200 (*) 368 000 100 000 500 000 13 000 (*) Mackerel Sprat Sprat Sprat Sprat Horse mackerel Horse mackerel Horse mackerel Hake Hake Hake Hake Anchovy Norway pout Blue whiting Blue whiting Blue whiting Anglerfish Anglerfish Anglerfish Megrim Megrim Megrim Common prawn Herring Herring Herring Herring Herring Herring Herring Herring Herring Herring Capelin Atlantic salmon 334 000 52 600 ( 4 ) 8 000 87 000 5 000 30 000 78 250 4 000 1 500 2 360 19 000 12 500 3 200 00 000 50 000 52 000 13 000 7 500 28 980 7 640 3 900 10 110 900 2 000 19 500 36 190 19S 425 70 000 46 200 17 000 3 100 6 300 500 17 200 on 870 VIII (EC zone) II a (EC zone), III a ; IV (EC zone) II a (EC zone), IV V b (EC zone ), VI , VII VIII ( EC zone ) V b (EC zone), VI , XII , XIV VII VIII ( EC zone ) V b (EC zone), VI , XII , XIV VII VIII (EC zone ) French Guyana III a III b , c , d (EC zone) II a (EC zone), IV a (EC zone), IV b (EC zone) IV c except Blackwater stock ( 7 ), VII d V b (EC zone ), VI a North ( 8 ), VI b VI a South ( 9 ), VII b , c 3 650 ( ) ( 5 ) 46 000 ( 6 ) 38 000 500 000 70 000 51 850 17 000 3 100 6 300 500 (*) 17 200 870 {*} VI a Clyde stock ( 10 ) VII a ( ») VII e , f VII g to k ( 12 ) II b III b , c , d (EC zone ) 31 . 12 . 85 Official Journal of the European Communities No L 361 / 11 Footnotes: (*) Excluding an estimated 3 500 tonnes of industrial by-catch . ( 2 ) Excluding an estimated 20 000 tonnes of industrial by-catch . ( 3 ) Excluding catches taken by Norway in the Norwegian fjords west of Lindesnes . ( 4 ) Includes all by-catches of all other species which are caught when fishing for sprat and which are landed unsorted . ( 5 ) Fishing for prawn Penaeus subtilis and Penaeus brasiliensis is prohibited in waters less than 30 metres deep . ( 6 ) For the period 1 January to 30 June . ( 7 ) Blackwater stock : reference is to the herring stock in the maritime region of the Thames Estuary between Felixstowe and North Foreland within 6 miles from the United Kingdom baselines . ( 8 ) Reference is to the herring stock in ICES division VI a , south of 56 °00 ' N and west of 7 °00 ' W. situated east of 7 °00 ' W and north of 55 °00 ' N , excluding the Clyde as defined in footnote 10 of Annex I. ( 9 ) Reference is to the herring stock in ICES division VI a , south of 56 °00 ' N and west of 7 °00 ' W. ( 10 ) Clyde stock : reference is to the herring stock in the maritime area situated to the north-east of a line drawn between Mull of Kintyre and Corsewall Point . ( n ) ICES VII a is reduced by the area added to the Celtic Sea bounded :  to the north by latitude 52 °30 ' N,  to the south by latitude 52 °00'.N ,  to the west by the coast of Ireland ,  to the east by the coast of the United Kingdom . ( 12 ) Increased by zone bounded :  to the north by latitude 52 °30 ' N ,  to the south by latitude 52 °00 ' N ,  to the west by the coast of Ireland ,  to the east by the coast of the United Kingdom . ( 13 ) Without prejudice to the Community rights and subject to revision in the light of scientific advice , ( a ) Includes 1 500 tonnes exceptionally allocated to Denmark outside the allocation key . (*) Precautionary TAC . No L 361 / 12 Official Journal of the European Communities 31 . 12 . 85 ANNEX II Stock Member State 1986 quota ( tonnes ) Species Geographical regions ICES division or NAFO zone Cod Skagerrak III a (Skagerrak ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 70 0 ) 23 120 (2) 580 0 ) iso 0) EEC total 23 920 Cod Kattegat III a Kattegat Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 040 (3) 210 0 ) EEC total 10 250 Cod Sound and Belt Sea , Baltic Sea III b , c , d (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 91 730 34 270 EEC total 126 000 0 ) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . ( 2) No fishing for this quota may take place within 4 miles of the baselines of the Kingdom of Norway and the Kingdom of Sweden . ( 3 ) No fishing for this quota may take place within 3 miles of the baselines of the Kingdom of Sweden . 31 . 12 . 85 Official Journal of the European Communities No L 361 / 13 Stock Member State 1986 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Cod Norwegian Sea , North Sea II a (EC zone ), IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 5 750 33 040 20 950 7 100 18 670 75 790 I EEC total 161 300 Cod Faroes , West Scotland , Rockall , North Azores , East Greenland Vb (EC zone), VI , XII , XIV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 80 740 7 940 3 090 13 150 EEC total 25 000 Cod West Ireland and Porcupine Bank , South Ireland , Bristol Channel , English Channel , Bay of Biscay VII , except VII a ; VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 710 12 230 1 630 100 1 330 EEC total 16 000 No L 361 / 14 Official Journal of the European Communities 31 . 12 . 85 Stock - Member State 1986 quota ( tonnes ) Species Geographical regions ICES division or NAFO zone Cod Irish Sea VII a Belgium 400 Denmark Germany Greece France 1 100 Ireland 7 000 Italy l Luxembourg Netherlands 100 United Kingdom 6 400 Available for Member States L EEC total 15 000 Haddock Skagerrak and Kattegat , Sound and Belt Sea , Baltic Sea III a ; III b , c , d ( EC zone ) Belgium Denmark Germany 50 O 9 280 (2) 590 f 1 ) Greece France Ireland Italy Luxembourg Netherlands ion United Kingdom Available for Member States EEC total 9 930 Haddock Norwegian Sea , North Sea II a (EC zone ), IV Belgium 2 070 Denmark 15 700 ( a ) Germany 9 030 Greece France 15 740 Ireland Italy Luxembourg Netherlands 1 550 United Kingdom 151 110 Available for Member States EEC total 195 200 ( , )( a ) i 1 ) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . (2 ) No fishing for this quota may take place , in the Skagerrak , within 4 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 3 miles of the baselines of the Kingdom of Sweden . ( 3 ) Excluding industrial by-catches . ( a ) Includes 1 500 tonnes exceptionally allocated to Denmark outside the allocation key . 31 . 12 . 85 Official Journal of the European Communities No L 361 / 15 Stock Member State 1986 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Haddock Faroes , West Scotland , Rockall , North Azores , East Greenland Vb (EC zone), VI , XII , XIV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 80 90 3 800 2 720 27 810 EEC total 34 500 Haddock Irish Sea , West Ireland and Porcupine Bank , South Ireland , Bristol Channel , English Channel , Bay of Biscay VII , VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 70 4 000 1 330 600 EEC total 6 000 Saithe Norwegian Sea , Skagerrak and Kattegat , Sound and Belt Sea , Baltic Sea , North Sea II a (EC zone), III a ; III b , c , d (EC zone), IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 90 (&gt;) 10 510 (2 ) 26 540 ( ») 62 450 (') 260 ( ») 20 350 0 ) EEC total 120 200 (') No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . (2 ) No fishing for this quota may take place , in the Skagerrak , within 4 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 3 miles of the baselines of the Kingdom of Sweden . No L 361 / 16 Official Journal of the European Communities 31 . 12 . 85 Stock Member State 1986 quota ( tonnes ) Species Geographical regions ICES division or NAFO zone Saithe Faroes , West Scotland , Rockall , North Azores . East Greenland Vb (EC zone), VI , XII , XIV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 030 20 180 670 4 920 EEC total 27 800 Saithe Irish Sea , West Ireland and Porcupine Bank , South Ireland , Bristol Channel , English Channel , Bay of Biscay VII , VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 30 5 060 2 530 1 380 EEC total 9 000 Whiting Skagerrak and Kattegat Ilia Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 19 580 0 ) 70 (*) EEC total 19 650 ( J ) No fishing for this quota may take place , in the Skagerrak , within 4 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 3 miles of the baselines of the Kingdom of Sweden . (2) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . 31 . 12 . 85 Official Journal of the European Communities No L 361 / 17 Stock Member State 1986 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Whiting Norwegian Sea , North Sea II a (EC zone), IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 3 110 13 420 3 490 20 170 7 760 53 530 EEC total 101 480 (') Whiting Faroes , West Scotland , Rockall , North Azores , East Greenland Vb (EC zone ), VI , XII , XIV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 100 2 000 4 900 9 400 EEC total 16 400 Whiting Irish Sea VII a Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 100 1 250 7 200 20 9 600 \ EEC total 18 170 I 1 ) Excluding industrial by-catches . No L 361 / 18 Official Journal of the European Communities 31 . 12 . 85 Stock Member State 1986 quota ( tonnes) Species Geographical regions ICES division or NAFO zone Whiting West Ireland and Porcupine Bank , South Ireland , Bristol Channel , English Channel VII , except VII a Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 200 12 300 5 700 100 2 200 EEC total 20 500 European plaice Skagerrak III a Skagerrak Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 80 (') 1 1 270 (2) 60 0 ) 2 170 0 ) l EEC total 13 580 European plaice Kattegat III a Kattegat Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 4 900 ( 3 ) 50 H I EEC total 4 950 0 ) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . (2) No fishing for this quota may take place within 4 miles of the baselines of the Kingdom of Norway and the Kingdom of Sweden . ( 3) No fishing for this quota may take place within 3 miles of the baselines of the Kingdom of Sweden . 31 . 12 . 85 Official Journal of the European Communities No L 361 / 19 Stock Member State 1986 quota ( tonnes )Species Geographical regions ICES division or NAFO zone European plaice Norwegian Sea , North Sea II a (EC zone), IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 920 35 480 10 230 2 050 68 230 50 490 EEC total 177 400 European plaice Faroes , West Scotland , Rockall , North Azores , East Greenland V b (EC zone), VI , XII , XIV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 660 1 100 EEC total 1 810 European plaice Irish Sea VII a Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 260 110 2 000 80 2 550 EEC total 5 000 No L 361 / 20 Official Journal of the European Communities 31 . 12 . 85 Stock Member State 1986 quota ( tonnes ) Species Geographical regions ICES division or NAFO zone European plaice West Ireland and Porcupine VII b , c Belgium Bank Denmark Germany Greece France 40 l Ireland 160 l Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 200 European plaice English Channel VII d , e Belgium 1 130 Denmark Germany Greece France 3 760 Ireland Italy Luxembourg Netherlands United Kingdom 2 010 Available for Member States EEC total 6 900 European plaice Bristol Channel , South-East VII f, g Belgium 445 Ireland Denmark Germany Greece 810 France 125 Ireland Italy Luxembourg Netherlands United Kingdom 420 Available for Member States EEC total 1 800 31 . 12 . 85 Official Journal of the European Communities No L 361 / 21 Stock Member State 1986 quota ( tonnes )Species Geographical regions ICES division or NAFO zone European plaice South Ireland ( excluding South-East Ireland ) VII h , j , k Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 100 350 200 100 I EEC total 800 European plaice Bay of Biscay VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 250 l EEC total 250 Common sole Skagerrak , and Kattegat , Sound and Belt Sea , Baltic Sea III a ; III b , c , d ( EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 520 ( ») 30 (2 ) 50 ( 2 ) \ EEC total 600 ( 1 ) No fishing for this quota may take place , in the Skagerrak , within 4 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 3 miles of the baselines of the Kingdom of Sweden . (2 ) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . No L 361 / 22 Official Journal of the European Communities 31 . 12 . 85 Stock - Member State 1986 quota ( tonnes ) Species Geographical regions ICES division or NAFO zone Common sole Norwegian Sea , Spitzbergen and Bear Island , North Sea II , IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 665 760 1 335 335 15 050 855 EEC total 20 000 Common sole Faroes , West Scotland , Rockall , North Azores , East Greenland V b (EC zone), VI , XII , XIV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 55 15 EEC total 70 Common sole Irish Sea VII a Belgium 940 Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 230 300 420 EEC total 1 900 31 . 12 . 85 Official Journal of the European Communities No L 361 / 23 Stock Member State 1986 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Common sole West Ireland and Porcupine Bank VII b , c Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 50 EEC total 60 Common sole Eastern English Channel VII d Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 860 1 725 615 EEC total 3 200 Common sole Western English Channel VII e Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 45 490 765 EEC total 1 300 31 . 12 . 85No L 361 / 24 Official Journal of the European Communities Stock Member State 1986 quota ( tonnes) Species Geographical regions ICES division or NAFO zone Common sole Bristol Channel , South-East Ireland VII f, g Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 940 95 45 420 EEC total 1 500 Common sole South Ireland (excluding South-East Ireland ) VII h , j , k Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 100 270 80 100 EEC total 600 Common sole Bay of Biscay VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 3 190 105 EEC total 3 305 31 . 12 . 85 Official Journal of the European Communities No L 361 / 25 Stock Member State 1986 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Mackerel Norwegian Sea , Skagerrak and Kattegat , Sound and Belt Sea , Baltic Sea , North Sea II a (EC zone), III a ; III b , c , d (EC zone ), IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 450 i 1 ) 10 500 (2 ) 450 0 ) 1 200 0 ) 1 200 P ) 1 200 (') EEC total 15 000 Mackerel Norwegian Sea , Spitzbergen and Bear Island , Faroe , West Scotland, Rockall , Irish Sea , West Ireland and Porcupine Bank , South Ireland , Bristol Channel , English Channel , Bay of Biscay , North Azores II ( exc. EC zone), V b (EC zone), VI , VII , VIII ( EC zone ), XII Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 21 380 14 250 71 250 31 170 195 950 EEC total 334 000 Sprat Skagerrak and Kattegat III a Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 52 490 ( 2 )( 3 ) 110 (Mi 3 ) EEC total 52 600 ( 3 ) (') No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . (2) No fishing for this quota may take place , in the Skagerrak , within 4 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 3 miles of the baselines of the Kingdom of Sweden . (3) Includes all by-catches of all other species which are caught when fishing for sprat and which are landed unsorted . 31 . 12 . 85No L 361 / 26 Official Journal of the European Communities Stock Member State 1986 quota ( tonnes ) Species Geographical regions ICES division or NAFO zone Sprat Sound and Belt Sea , Baltic Sea III b , c , d (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 6 350 1 650 EEC total 8 000 Sprat Norwegian Sea , North Sea II a (EC zone), IV (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 87 000 EEC total 87 000 Sprat English Channel VII d , e Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 30 1 820 30 350 350 2 620 EEC total 5 000 31 . 12 . 85 Official Journal of the European Communities No L 361 / 27 Stock Member State 1986 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Horse mackerel Norwegian Sea , North Sea II a (EC zone), IV (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 30 000 EEC total 30 000 Horse mackerel Faroes , West Scotland , Rockall , Irish Sea , West Ire ­ land and Porcupine Bank , South Ireland , Bristol Chan ­ nel , English Channel , North Azores , East Greenland V b (EC zone), VI , VII , XII , XIV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 78 250 EEC total 78 250 Horse mackerel Bay of Biscay VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 4 000 EEC total 4 000 No L 361 / 28 Official Journal of the European Communities 31 . 12 . 85 Stock Member State 1986 quota ( tonnes ) Species Geographical regions ICES division or NAFO zone Hake Skagerrak and Kattegat , Sound and Belt Sea , Baltic Sea III a ; III b , c , d (EC zone ) Belgium Denmark Germany Greece JFrance Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 500 ( ! ) I EEC total 1 500 Hake Norwegian Sea , North Sea II a (EC zone), IV (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 40 990 110 600 100 520 \ EEC total 2 360 Hake Faroes , West Scotland , Rockall , Irish Sea , West Ire ­ land and Porcupine Bank , South Ireland , Bristol Chan ­ nel , English Channel , North Azores , East Greenland V b (EC zone), VI , VII , XII , XIV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 240 12 430 1 550 110 4 670 I EEC total 19 000 ( ] ) No fishing for this quota may take place , in the Skagerrak , within 4 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 3 miles of the baselines of the Kingdom of Sweden . 31 . 12 . 85 Official Journal of the European Communities No L 361 / 29 Stock Member State 1986 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Hake Bay of Biscay VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 12 480 10 EEC total 12 500 Anchovy Bay of Biscay VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 3 200 EEC total 3 200 Norway pout Norwegian Sea , Skagerrak and Kattegat , North Sea II a (EC zone ), III a ; IV (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 300 000 i 1 ) EEC total 300 000 (') For Danish vessels , no fishing for this TAC may take place , in the Skagerrak , within 4 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 3 miles of the baselines of the Kingdom of Sweden . For other Member States , no fishing for this TAC may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . No L 361 / 30 Official JournaJ of the European Communities 31 . 12 . 85 Stock Member State 1986 quota ( tonnes) Species Geographical regions ICES division or NAFO zone Blue whiting Norwegian Sea , North Sea II a ( EC zone), IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 000 \ EEC total 50 000 Blue whiting Faroe , West Scotland , Rock ­ all , Irish Sea , West Ireland and Porcupine Bank , South Ireland , Bristol Channel , English Channel V b (EC zone ), VI , VII Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 252 000 EEC total 252 000 Blue whiting Bay of Biscay VIII ( EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 13 000 \ EEC total 13 000 31 . 12 . 85 Official Journal of the European Communities No L 361 / 31 Stock Member State 1986 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Anglerfish Faroes , West Scotland , Rockall , North Azores , East Greenland V b (EC zone), VI , XII , XIV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 280 320 3 450 780 270 2 400 \ EEC total 7 500 Anglerfish Irish Sea , West Ireland and Porcupine Bank , South Ireland , Bristol Channel , English Channel VII Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 780 310 17 840 2 280 360 5 410 EEC total 28 980 Anglerfish Bay of Biscay VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 7 640 l EEC total 7 640 Official Journal of the European Communities 31 . 12 . 85No L 361 / 32 Stock Member State 1986 quota ( tonnes ) Species Geographical regions ICES division or NAFO zone Megrim Faroes , West Scotland , Rockall , North Azores , East Greenland V b (EC zone), VI , XII , XIV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 950 570 1 380 EEC total 3 900 Megrim Irish Sea , West Ireland and Porcupine Bank , South Ire ­ land , Bristol Channel , English Channel VII Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 390 5 260 2 390 2 070 EEC total 10 110 Megrim Bay of Biscay VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 900 EEC total 900 31 . 12 . 85 Official Journal of the European Communities No L 361 / 33 Stock Member State 1986 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Common prawn French Guyana French Guyana Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 000 I\ EEC total 2 000 Herring Skagerrak and Kattegat III a Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 19 190 ( ») 310 (2 ) I EEC total 19 500 Herring Sound and Belt Sea , Baltic III b , c , d (EC zone ) Belgium Sea Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 20 180 16 010 \ EEC total 36 190 I1 ) No fishing for this quota may take place , in the Skagerrak , within 4 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 3 miles of the baselines of the Kingdom of Sweden . (2 ) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . 31 . 12 . 85No L 361 / 34 Official Journal of the European Communities Stock Member State 1986 quota ( tonnes ) Species Geographical regions ICES division or NAFO zone Herring Norwegian Sea , northern and central North Sea II a (EC zone), IV a (EC zone), IV b (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 92 900 55 010 10 000 68 900 71 615 EEC total 298 425 H Herring Southern North Sea , Black ­ water stock excepted , eas ­ tern English Channel IV c except Blackwater stock ( 2 ), VII d Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands 9 625 2 1 00 2 290 29 380 21 320 United Kingdom 5 285 Available for Member States EEC total 70 000 Herring South Faroe , West Scotland (excluding Clyde ), Rockall V b (EC zone), VI a North ( 3 ), VI b Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 5 160 980 6 980 5 1 60 27 920 EEC total 46 200 i 1 ) Each Member State must inform the Commission of its landings of herring , distinguishing between ICES divisions II a , IV a and IV b . ( 2 ) Blackwater stock : reference is to the herring stock in the maritime region of the Thames Estuary between Felixstowe and North Foreland within 6 miles from the United Kingdom baseslines . ( 3 ) Reference is to the herring stock in ICES division VI a , north of 56 °00 ' N and in that part of VI a which is situated east of 7 °00 ' W and north of 55 °00N , excluding the Clyde as defined in footnote 10 of Annex I. 31 . 12 . 85 Official Journal of the European Communities No L 361 / 35 Stock Member State 1986 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Herring West Scotland ( excluding Clyde ), West Ireland and Porcupine Bank VI a South (^, VII b , c Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 15 450 1 550 EEC total 17 000 Herring West Scotland (Clyde stock ) VI a Clyde stock ( 2 ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 3 100 EEC total 3 100 Herring Irish Sea VII a ( 3 ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 640 4 660 EEC total 6 300 (*) Reference is to the herring stock in ICES division VI a , south of 56 °00 ' N and west of 7 °00 ' W. (2 ) Clyde stock : reference is to the herring stock in the maritime area situated to the north-east of a line drawn between Mull of Kintyre and Corsewall Point . ( 3 ) ICES Vila is reduced by the area added to the Celtic Sea bounded :  to the north by latitude 52 °30 ' N ,  to the south by latitude 52 °00 ' N ,  to the west by the coast of Ireland ,  to the east by the coast of the United Kingdom . 31 . 12 . 85No L 361 / 36 Official Journal of the European Communities Stock Member State ! 1986 quota ( tonnes ) Species Geographical regions ICES division or NAFO zone Herring Western English Channel , Bristol Channel VII e , f Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 250 250 EEC total 500 Herring Celtic Sea , South Ireland VII g to k ( ») Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 190 1 060 14 870 1 060 20 EEC total 17 200 Capelin Spitzbergen and Bear Island II b Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 0 (*) Increased by zone bounded :  to the north by latitude 52 °30 ' N ,  to the south by latitude 52 °00 ' N ,  to the west by the coast of Ireland ,  to the east by the coast of the United Kingdom . 31 . 12 . 85 Official Journal of the European Communities No L 361 / 37 Stock Member State 1986 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Atlantic salmon Sound and Belt Sea , Baltic Sea III b , c , d (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 807 63 EEC total 870